DETAILED ACTION

This action is in response to the amendment filed on 1/7/22.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (U.S. Patent Application Publication 2013/0251985) in view of Marshall et al. (U.S. Patent Application Publication 2012/0255672) and Andrial et al. (U.S. Patent Application Publication 2015/0202840) and as further evidenced by us.misumi-ec.com (“FAQ - Urethanes / Rubbers”).
Nakanishi discloses a production method for a film laminate, comprising bonding a thermoplastic resin film (3) (e.g. formed of polyethylene and useful for protection of opto-electronic devices (i.e. durable film) considered a tough film and including consistent with the same considered a tough film as taught by applicants see Paragraph 0021 “In one embodiment, a resin film is used as the tough film 20. Examples of a resin forming the resin film include polyethylene, …”) having an elongated 2 (i.e. about 0.098 MPa to about 0.98 MPa and specifically about 0.098 MPa wherein in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close wherein generally, differences in pressure will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such pressure is critical there being no evidence of record that the claimed range is critical and Nakanishi does not teach away from the claimed range rather specifically teaching about 0.098 MPa and within the claimed range of from 0.01 MPa to 0.1 MPa (See MPEP 2144.05)) without any described take-up of the resin/tough film (Figure 1 and Paragraphs 0020, 0054, 0055, 0059, 0064, 0067, 0071, and 0074).
As to the limitations in claim 1 of “while conveying the brittle film, wherein the method comprises bonding the brittle film and the tough film to each other by causing the brittle film and the tough film to travel between a first roll and a second roll facing each other”, “wherein the first roll has prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close wherein Marshall expressly directs to optimization of the hardness of the first roll as firm enough for bonding and resilient enough to avoid damaging the glass/brittle film (i.e. the hardness is a result-effective variable) wherein there is no evidence of record that the claimed range has any other criticality other than which is the same criticality as taught by Marshall and neither Nakanishi nor Marshall teach away from the claimed range (See MPEP 2144.05).
As to the limitation in claim 1 of “a ratio of a width of the tough film to a width of the brittle film is 90% to 100%” and claim 4, Nakanishi depicts in Figure 1 by schematic cross-sectional view the ratio of the width of the resin/tough film (3) to a width of the glass/brittle film (1) is about 100% so that the limitation is met (and considered to include 99% so that the limitation in claim 4 is met).  In the event it is somehow considered Nakanishi does not necessarily teach about 100% and/or 99% the following rejection is made.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the ratio of the width of the resin/tough film to a width of the prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close wherein generally, differences in width will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such width is critical there being no evidence of record that the claimed range is critical and Nakanishi does not teach away from the claimed range (See MPEP 2144.05).
As to the limitation in claim 1 of “a ratio of a gap between the first roll and the second roll to the thickness of the laminated structural body is from 95% to 99.5%”, Marshall teaches the first roll and the second roll are pinch rolls necessarily (including as depicted) having a gap between the first roll and the second roll through which the laminated structural body travels without expressly teaching a ratio of the gap to the thickness of the laminated structural body.  One of ordinary skill in the bonding art readily understands the gap between a first roll (106b1 or 106c1) and a second roll (106b2 or 106c2) to slightly pinch a laminated body (e.g. comprising 12, 16, and 14) for securing/bonding the laminated body is approximately equal to but slightly less than the thickness of the laminated body as evidenced by Andrial (Figure 6 and Paragraphs 0086 and 0088).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention a ratio of a gap between the first roll and the second roll as taught by Nakanishi as modified by Marshall to the thickness of the laminated structural body is approximately equal to but slightly less than the thickness of the laminated structural body, i.e. “approximately equal to but slightly less” considered to include from 95% to 99.5% it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close there being no evidence of 
Regarding claim 5, Nakanishi teaches wherein the adhesive has an adhesive strength to the glass/brittle film of from 1 N/25 mm to 10 N/25 mm (Paragraph 0055), and the adhesive has an adhesive strength to the resin/tough film of from 1 N/25 mm to 50 N/25 mm (Paragraph 0054) so that the resin/tough film as taught by Nakanishi as modified by Marshall and Andrial and as further evidenced by us.misumi-ec.com has an adhesive strength to the glass/brittle film of from 1 N/25 mm to 10 N/25 mm.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall in view of Nakanishi and Andrial and as further evidenced by us.misumi-ec.com.
Marshall discloses a production method for a film laminate, comprising bonding a resin film (160) (e.g. formed of polymeric material such as silicone and having an adhesive layer and further including a strengthening member to provide increased strength considered a tough film and including consistent with the same considered a tough film as taught by applicants see Paragraph 0021 “In one embodiment, a resin film is used as the tough film 20.” and including examples of a resin forming the resin film include silicone resin) having an elongated shape to a glass film (190) having a thickness of less than 100 µm (i.e. considered a brittle film not only as the glass is described as a brittle material by Marshall (Paragraphs 0020 and 0029) but consistent with the same considered a brittle film as taught by applicants see Paragraph 0015 “Typically, the brittle film 10 is a glass film.”) having an elongated shape while conveying (by roll conveyance between nip rolls) the glass/brittle film, wherein the method comprises bonding the glass/brittle film and the resin/tough film to each other by causing the glass/brittle film and the resin/tough film to travel between a first roll (112a, 122) and a second roll (112b, 122) facing each other, and wherein the first roll has an Asker C hardness of 50 (i.e. durometer of prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close wherein Marshall expressly directs to optimization of the hardness of the first roll as firm enough for bonding and resilient enough to avoid damaging the glass/brittle film (i.e. the hardness is a result-effective variable) wherein there is no evidence of record that the claimed range has any other criticality other than which is the same criticality as taught by Marshall and Marshall does not teach away from the claimed range (See MPEP 2144.05).  
As to the limitation in claim 8 of “a ratio of a width of the tough film to a width of the brittle film is 2% to 15%”, Marshall teaches (at least as shown in the Figures) a ratio of a width of the resin/tough film to a width of the glass/brittle film is small without requiring any specific value or any particular widths (i.e. the resin/tough film is intended to reinforce/maintain the integrity of an end portion in the widthwise direction of the glass/brittle film and provide a handling tab wherein Marshall does not limit the width of the glass/brittle film or the width of the resin/tough film) (Paragraph 0006).  For illustration, Marshall depicts in Figure 10 the ratio of the width of the resin/tough film (depicted final width of the resin/tough film on the left side 174 of the glass/brittle film is about 2 mm so that the folded resin/tough film has an initial/total width of about 4 mm) to a width of the glass/brittle film (depicted width of the glass/brittle film 180 between edges 196, 198 is about 19 mm) is small (and depicted as about 10% (final ratio) or 20% (initial ratio)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the ratio of the width of the resin/tough film prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close wherein generally, differences in width will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such width is critical there being no evidence of record that the claimed range is critical, i.e. Marshall similar to the instant invention (see Paragraph 0028) selects a small ratio wherein the resin/tough film is intended to reinforce/maintain the integrity of an end portion in the widthwise direction of the glass/brittle film, and Marshall does not teach away from the claimed range (See MPEP 2144.05).
As to the limitation in claim 8 of “a nip pressure to be applied to a laminated structural body of the brittle film and the tough film formed between the first roll and the second roll is from 0.01 MPa to 0.1 MPa”, Marshall does not expressly teach a specific nip pressure to be applied to a laminated structural body of the glass/brittle film and the resin/tough film (provided with an adhesive layer/adhesive tape ribbon) formed between the first roll and the second roll is from 0.01 MPa to 0.1 MPa, it being noted Marshall does not require any particular pressure.  Conventional and predictable pressure for satisfactory bonding of the resin/tough film (3) with an adhesion layer (2) and the glass/brittle film (1) using a roller under a pressure is about 1 kg/cm2 (i.e. about 0.098 MPa) as evidenced by Nakanishi (Figure 1 and Paragraphs 0020, 0054, 0055, 0059, 0064, 0067, 0071, and 0074).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the nip pressure to be applied to a laminated structural body of the glass/brittle film 
As to the limitation in claim 8 of “a ratio of a gap between the first roll and the second roll to the thickness of the laminated structural body is from 95% to 99.5%”, Marshall teaches the first roll and the second roll are pinch rolls necessarily having a gap (including as depicted) between the first roll and the second roll through which the laminated structural body travels without expressly teaching a ratio of the gap to the thickness of the laminated structural body.  Andrial is described above in full detail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention a ratio of a gap between the first roll and the second roll as taught by Marshall to the thickness of the laminated structural body is approximately equal to but slightly less than the thickness of the laminated structural body, i.e. “approximately equal to but slightly less” considered to include from 95% to 99.5% it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close there being no evidence of record that the claimed range is critical and Marshall does not teach away from the claimed range (See MPEP 2144.05), as is well understood by one of ordinary skill in the bonding art to “slightly pinch” the laminated structural body for bonding as evidenced by Andrial and consistent with that required by Marshall.
Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Murashige et al. (WO 2014/088052 with U.S. Patent Application Publication 2015/0314572 from the same patent family used as a translation) in view of Marshall, Nakanishi, Andrial, and as further evidenced by us.misumi-ec.com.

As to the limitations in claim 1 of “while conveying the brittle film, wherein the method comprises bonding the brittle film and the tough film to each other by causing the brittle film and the tough film to travel between a first roll and a second roll facing each other”, “wherein the first roll has an Asker C hardness of from 10 to 50” and “a nip pressure”, and in claim 7 of “continuous bonding”, Murashige suggests a roll to roll process using a lamination roll but does not expressly describe the prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close wherein Marshall expressly directs to optimization of the hardness of the first roll as firm enough for bonding and resilient enough to avoid damaging the glass/brittle film (i.e. the hardness is a result-effective variable) wherein there is no evidence of record that the claimed range has any other criticality other than which is the same criticality as taught by Marshall and neither Murashige nor Marshall teach away from the claimed range (See MPEP 2144.05).

As to the limitation in claim 1 of “a ratio of a gap between the first roll and the second roll to the thickness of the laminated structural body is from 95% to 99.5%”, Marshall teaches the first roll and the second roll are pinch rolls necessarily (including as depicted) having a gap between the first roll and the second roll through which the laminated structural body travels without expressly teaching a ratio of the gap to the thickness of the laminated structural body.  Andrial is described above in full detail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention a ratio of a gap between the first roll and the second roll as taught by Murashige as modified by Marshall to the thickness of the laminated structural body is approximately equal to but slightly less than the thickness of the laminated structural body, i.e. “approximately equal to but slightly less” considered to include from 95% to 99.5% it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close there being no evidence of record that the claimed range is critical and neither 
Regarding claim 5, Murashige teaches the resin/tough film has an adhesive strength to the glass/brittle film of from 0.005 N/25 mm to 10 N/25 mm (Paragraph 0039).  

Response to Arguments
Applicant’s arguments filed 1/7/22 have been fully considered but they are not persuasive.
In view of the amendments filed 1/7/22 the previous 35 USC 112 rejection set forth in the Office action mailed 10/7/21 is withdrawn.
	Applicants argue, “While Andrial teaches a first and a second nip roller with a predetermined distance of equal to or slight less than the laminate to be applied therethrough, the laminate is leather or leather like product, for instance a belt. Therefore, Andrial is not analogous art. Specifically, the field of endeavor at the time of invention has been erroneously identified as merely a method of forming any laminate. To the contrary, the field of endeavor defined by the claims is a method for a film laminate comprising a tough film and a brittle film. See claim 1.” And “In regard to function and structure, the claimed invention requires a method for a film laminate comprising a tough film and a brittle film. Andrial is directed to leather laminates, such as a belt. Andrial does not require a film laminate, or a brittle film of any sort.”.
	This argument is not persuasive wherein Andrial is from the same field of endeavor as the claimed invention, i.e. Andrial is from the field of endeavor directed to methods of bonding a laminated body comprising a substrate (12) (such in the form of a film see the Figures), a trim member (14) (such as in the form of a film see the Figures), and an adhesive (16) therebetween by the body traveling between a first roll and a second roll facing each other which method is structurally similar to the 
	Applicants further argue, “Concerning KSR’s second prong that states that a reference in a field different from that of applicant’s endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole (the second test of In re Bigio of whether the reference still is reasonably pertinent to the particular problem with which the inventor is involved). Here, Applicant highlights the problems to be solved in the present invention and that of Andrial, which we believe clearly establishes that Andrial does not commend itself to film lamination.”.
	This argument is not persuasive wherein the problem faced by the inventors regarding the ratio of the gap between the first roll and the second roll is to satisfactorily bond the laminated body wherein Andrial evidences the gap between a first roll and a second roll to secure/bond a laminated body is approximately equal to but slightly less than the thickness of the laminated body so that Andrial logically commends itself to an inventor’s attention in considering the problem of determining the ratio of the gap between the first roll and the second roll to satisfactorily bond the laminated body and Andrial is analogous art at least satisfying (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention) (See MPEP 2141.01(a)).
	Applicants further argue, “Lastly, the fact that Andrial teaches nip rollers is not in itself a sufficient rationale for combining with the teachings of the primary references. There must be some reason why a person of ordinary skill in the art would have thought to combine particular available elements of knowledge, as evidenced by the prior art, to reach the claimed invention.”.
prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close there being no evidence of record that the claimed range is critical and Marshall (nor Nakanishi nor Murashige) teach away from the claimed range (See MPEP 2144.05), as is well understood by one of ordinary skill in the bonding art to “slightly pinch” the laminated structural body for bonding as evidenced by Andrial and consistent with that required by Marshall.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JOHN L GOFF II/Primary Examiner, Art Unit 1746